 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDSpeed Queen,a Divisionof McGraw-Edison Co.andUnited Steelworkers of America,AFL-CIO. Case26-CA-3920February 18, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNINGAND JENKINSUpon a charge filed on February 12, 1971, by UnitedSteelworkers of America, AFL-CIO, herein called theUnion, and duly served on Speed Queen, a division ofMcGraw-Edison Co., herein called the Respondent,the General Counsel of the National Labor RelationsBoard, by the Regional Director for Region 26, issueda complaint on September 3, 1971, against Respondent,alleging that Respondent had engaged in and was en-gaging in unfair labor practices affecting commercewithin the meaning of Section 8(a)(1) and Section 2(6)and (7) of the National Labor Relations Act, asamended. Copies of the charge, complaint, and noticeof hearing before a Trial Examiner were duly served onthe parties to this proceeding. Thereafter, Respondentfiled its answer to the complaint admitting in part, anddenying in part, the allegations in the complaint.On October 4, 1971, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment. On October 12, 1971, the Respondent filedRespondent's Opposition to General Counsel's Motionfor Summary Judgment. Subsequently, on October 13,1971, the Board issued an order transferring the pro-ceeding to the Board and a Notice To Show Cause whythe General Counsel's Motion for Summary Judgmentshould not be granted. Respondent thereafter filed aresponse to Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT ANDCONCLUSIONS OF LAWI.THE BUSINESS OF THE RESPONDENTRespondent is a corporation with an office and plantin Searcy, Arkansas, where it is engaged in the manu-facture of washers and dryers. During the past 12months the Respondent received at its Searcy, Arkan-sas, location goods and materials valued in excess of$50,000 directly from points outside the State of Ar-kansas. During the same period Respondent sold andshipped from its Searcy, Arkansas, plant goods and195 NLRB No. 84materials valued in excess of $50,000 directly to pointslocated outside the State of Arkansas.We find, on the basis of the foregoing, that Respond-ent is, and has been at all times material herein, anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act, and that it will effectu-ate the policies of the Act to assert jurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDUnited Steelworkers of America, AFL-CIO,is a la-bor organization within the meaning of Section 2(5) ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESIn a prior unfair labor practice proceeding involvingthe parties to this proceeding,' the Trial Examinerfound that Respondent had engaged in certain unfairlabor practices in violation of Section 8(a)(3) and (1) ofthe Act and recommended that it be ordered to ceaseand desist therefrom and take certain affirmative actiondesigned to remedy the violations. Soon after, Re-spondent received notification of the Trial Examiner'sfindings and recommendations, but before the Boardissued its Decision and Order adopting the Trial Ex-aminer's Decision, Respondent posted the notice whichis the subject of the instant proceeding.The complaint herein alleges, in material part, thaton or about January 20, 1971, Respondent posted anotice on its bulletin board in the lunchroom of itsSearcy, Arkansas, plant which read as follows:Notice to All EmployeesThe Company has recently received notificationfrom the N.L.R.B. Trial Examiner that he hasrecommended to the labor Board in Washington,D. C. that in his opinion the Company committedunfair labor practices when it discharged formeremployee Billy Nixon for his repeated failure towear safety glasses while on the job and in showingthe employees a movie about an actual unionstrike at another plant, among other things.The Trial Examiner's decision comes as no sur-prise to the Company. It is well known that theLabor Board and its Trial Examiners are pro-union and one-sided. This is why Unions alwaysfile a bunch of unfair labor charges with the LaborBoard when they are trying to organize the em-ployees in a plant. They use this as a "smoke-screen" to get your attention off the real issue-which is-that only the Company can makechanges in its employees' wages, benefits, andworking conditions and, Unions cannot force'SpeedQueen, a DivisionofMcGraw-Edison Co.,192 NLRB No. 142. SPEEDQUEEN463companies to do things which are not in the bestinterest of the Company or its employees. Theironly weapon is totry todrive a wedge between theCompany and its employees,to set employeeagainst employee through the filing of falsecharges and then try to take advantage of the badfeelingstheyhave produced.We don't have to let this happen at SpeedQueen.Don't let anyone do your thinking for youor mislead you into thinking that a Union canprevent any company from disciplinging an em-ployee who breaks plant rules.In the meantime,you may be assured that theCompany intends to appeal the Trial Examiner'sopinion eventually to a federal appeals court, ifnecessary,in order to get a fair ruling on the BillyNixon case.We will continue to keep you in-formed as to the facts of the matter.ROLANDSPRINGSTROH,PLANT MANAGERIt is the position of the General Counsel that theposting of this notice, without more, amounted to anunlawful threat of discipline or discharge in violationof Section 8(a)(1) ofthe Act.Respondent contends thatits notice to employees was protected free speech underthe first amendment of the United States Constitutionand Section 8(c) of the Act. We find merit in this con-tention.While the notice is derogatory of the Board, itcontains no threat and is not, in and of itself violativeof Section 8(a)(1) of the Act.' The allegations of thecomplaint that the posting of this notice was unlawfulthen cannot be sustained. We therefore deny the Gen-eralCounsel'sMotion for Summary Judgment inas-much as the complaint on its face does not allege con-duct unlawful under the Act, and we shall, dismiss thecomplaint in its entirety.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard hereby orders that the complaint herein be, andithereby is, dismissed in its entirety.The Brearley Company,163 NLRB 637, 638, fn 1, relied on by theGeneral Counsel, is not in point.There,the Boarddid not find thata letterwhich the respondent circulated to its employees informingthem of a TrialExaminer's adverse decision was,per se,unlawful.There,the Board deter-mined only that, in a context of unfair labor practices found therein, theremedy should include provisions neutralizing the effectsof the respond-ent's letter